DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “318” has been used to designate both a fuselage and a port wing in Figure 5. It is noted that the “318” on the right side of the figure should be replaced with “316” so as to be directed to a wing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0030] and [0031], reference character 114 has been used to define both a region with a “second wettability” and “banks.” In the same paragraphs, “banks” are also defined by reference character 110. It appears as though all four recitations of “banks 114” in paragraphs [0030]-[0031] should be replaced with “banks 110” such that there is consistency between the use of reference characters 110 and 114. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 17 each recite the limitation "the portion that forms one or more banks adjacent to at least one liquid flow path” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2014/0017457 A1 to Megaridis et al.
Re: Claim 1. Megaridis et al. teach a method (Abstract) comprising:
providing a structure having a surface ([0008] - dispersion applied or deposited onto a surface to form a coating on the surface; [0024] - coating applied to surface of an aluminum plate);
treating a portion of the surface to modify a wettability of the portion of the structure ([0048] - dispersion is deposited or applied to the surface as a coating; [0051] - coating is treated to form regions or patterns or etchings of hydrophilic nature); and
forming at least one liquid flow path on the surface through said treating ([0030] - wet-processing and thermal treatment of a coating produces surfaces patterned with binary hydrophobic-hydrophilic regions. Micropatterned wettability surfaces are useful in capillarity-driven liquid transport in open surface-tension-confined channels and surface coating applications that rely on wettability gradients).
Re: Claim 2. Megaridis et al. teach the method of claim 1, wherein said treating comprises treating the portion that forms the at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]).
Re: Claim 3. As best understood due to indefiniteness, Megaridis et al. teach the method of claim 1, wherein said treating comprises treating the portion that forms one or more banks adjacent to the at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]; it is taught that the coating is heated via flame or laser [0051] to form the hydrophilic regions such that the hydrophobic region bordering the channels will form banks on either side maintaining the fluid within the flow path).
Re: Claim 4. Megaridis et al. teach the method of claim 1, wherein said treating comprises providing the portion of the surface with a first wettability that differs from a second wettability of a remainder of the surface (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]. The hydrophilic and hydrophobic areas will inherently have different wettability by definition - [0004]).
Re: Claim 5. Megaridis et al. teach the method of claim 4, wherein the first wettability allows for increased flow of liquid ([0011] - the hydrophilic regions) in comparison to the second wettability ([0011] - the hydrophobic regions).
Re: Claim 6. Megaridis et al. teach the method of claim 4, wherein the first wettability allows for decreased flow of liquid ([0011] - the hydrophobic regions) in comparison to the second wettability ([0011] - the hydrophilic regions).
Re: Claim 7. Megaridis et al. teach the method of claim 1, wherein the structure comprises a panel ([0024], Fig. 11 - aluminum plate). 
Re: Claim 10. Megaridis et al. teach the method of claim 1, wherein said treating comprises texturing the portion ([0064] - affecting the coating surface texture resulting after application and drying - resulting nanotexture in Fig. 1b).
Re: Claim 14. Megaridis et al. teach a method comprising:
providing a panel (Fig. 11, [0024]  - aluminum plate) having a surface; and
treating a portion of the surface to modify a wettability of the portion of the structure ([0048] - dispersion is deposited or applied to the surface as a coating; [0051] - coating is treated to form regions or patterns or etchings of hydrophilic nature), wherein said treating comprises providing the portion of the surface with a first wettability that differs from a second wettability of a remainder of the surface (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]. The hydrophilic and hydrophobic areas will inherently have different wettability by definition - [0004]).
Re: Claim 15. Megaridis et al. teach the method of claim 14, further comprising forming at least one liquid flow path on the surface through said treating ([0030] - wet-processing and thermal treatment of a coating produces surfaces patterned with binary hydrophobic-hydrophilic regions. Micropatterned wettability surfaces are useful in capillarity-driven liquid transport in open surface-tension-confined channels and surface coating applications that rely on wettability gradients).
Re: Claim 16. Megaridis et al. teach the method of claim 14, wherein said treating comprises treating the portion that forms at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]).
Re: Claim 17. As best understood due to indefiniteness, Megaridis et al. teach the method of claim 14, wherein said treating comprises treating the portion that forms one or more banks adjacent to at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]; it is taught that the coating is heated via flame or laser [0051] to form the hydrophilic regions such that the hydrophobic region bordering the channels will form banks on either side maintaining the fluid within the flow path).
Re: Claim 18. Megaridis et al. teach the method of claim 14, wherein the first wettability allows for increased flow of liquid ([0011] - the hydrophilic regions) in comparison to the second wettability ([0011] - the hydrophobic regions).
Re: Claim 19. Megaridis et al. teach the method of claim 14, wherein the first wettability allows for decreased flow of liquid ([0011] - the hydrophobic regions) in comparison to the second wettability ([0011] - the hydrophilic regions).
Re: Claim 20. Megaridis et al. teach the method of claim 14, wherein said treating includes one or more of:
texturing the portion ([0064] - affecting the coating surface texture resulting after application and drying - resulting nanotexture in Fig. 1b);
printing on the portion;
chemically etching the portion; or
superficial foaming the portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017457 A1 to Megaridis et al.
Re: Claim 8. Megaridis et al. teach the method of claim 1 as outlined above. In paragraph [0048], it is taught that the dispersion may be applied to any surface that can withstand heat treatment during the formation of regions or patterns or etchings. However, it is not expressly disclosed that the structure is formed of a thermoplastic or a thermoset. A review of the present application shows that paragraph [0040] states that the structure is “formed of a material, such as a plastic, metal, composite, and/or the like. For example the structure 100 can be formed of a thermoplastic, such as nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or the like. As another example, the structure 100 can be formed of epoxy, phenolic materials, and/or the like.” There does not appear to be any criticality to the selection of any particular material with respect to any other such that thermoplastics and thermosets are functionally equivalent to metals, composites, other plastics, and the like. Megaridis et al. discloses the claimed invention except for the structure being formed of a thermoplastic or thermoset. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a thermoplastic or thermoset for the structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Re: Claim 9. Megaridis et al. teach the method of claim 1 as outlined above. In paragraph [0048], it is taught that the dispersion may be applied to any surface that can withstand heat treatment during the formation of regions or patterns or etchings. However, it is not expressly disclosed that the structure is formed of one of nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or epoxy. A review of the present application shows that paragraph [0040] states that the structure is “formed of a material, such as a plastic, metal, composite, and/or the like. For example the structure 100 can be formed of a thermoplastic, such as nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or the like. As another example, the structure 100 can be formed of epoxy, phenolic materials, and/or the like.” There does not appear to be any criticality to the selection of any particular material with respect to any other such that nylon, PC, PPSU, PEI, and epoxy are functionally equivalent to metals, composites, other plastics, and the like. Megaridis et al. discloses the claimed invention except for the structure being formed of one of nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or epoxy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a one of nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or epoxy for the structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Re: Claim 11. Megaridis et al. teach the method of claim 1 as outlined above. However, it is not expressly disclosed that said treating comprises printing on the portion. A review of the present disclosure shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like.” There does not appear to be any criticality to the selection of any particular treatment process with respect to any other such that printing is functionally equivalent to any of the other treatment processes. Examiner gives Official Notice that treating a surface via printing on a portion such that the portion is printed with a hydrophilic or hydrophobic coating relative to the surrounding untreated portion is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ printing using a hydrophilic or hydrophobic coating in the manner similar to that taught by Megaridis et al. to form the microfluidic flow paths based upon wettability gradients to reduce the steps and waiting time required as compared to applying a coating, letting it dry, and heat treating the same as taught by Megaridis et al. 
Re: Claim 12. Megaridis et al. teach the method of claim 1 as outlined above. However, it is not expressly disclosed that said treating comprises chemically etching the portion. A review of the present disclosure shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like.” There does not appear to be any criticality to the selection of any particular treatment process with respect to any other such that printing is functionally equivalent to any of the other treatment processes. Examiner gives Official Notice that treating a surface via chemically etching a portion to provide binary hydrophobic-hydrophilic regions is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ chemical etching in the manner similar to the laser etching taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes. 
Re: Claim 13. Megaridis et al. teach the method of claim 1 as outlined above. However, it is not expressly disclosed that said treating comprises superficial foaming the portion. A review of the present disclosure shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like…. the treating can include one or more of texturing the portion…, printing on the portion, chemically etching the portion…, and/or superficial foaming the portion to modify a wettability of the portion.” Paragraph [0050] also states that the “treatment can include superficial foaming, chemical etching, painting, printing, or the like.” There does not appear to be any criticality to the selection of any particular treatment processes with respect to any other such that printing is functionally equivalent to any of the other treatment processes. Examiner gives Official Notice that treating a surface via superficial foaming to effect a change in surfaces hydrophilic/hydrophobic properties is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill would have been motivated to utilize superficial foaming treatment in place of the deposition and laser etching as taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Especially note US 10421072 B2 to Megaridis et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                            
/Richard R. Green/Primary Examiner, Art Unit 3647